Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claims 9-10 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US20100268409A1 (hereinafter “Vian”).
Vian discloses “….9. (Original) A method for using an unmanned aerial vehicle to perform maintenance on a modular device comprising: (see blocks 102-118 where the system can indicate that a drone has a failure that is likely with a high probability and a second inspection drone Is dispatched in block 104 and the second inspection drone can inspect the first drone in blocks 104-120) 
receiving a request to perform maintenance on a modular device; (see FIG. 3 where the inspection drone is dispatched to inspect the first drone: see paragraph 49-54) 
acquiring modular device hardware;  (see block 102-114 system behavior model and failure model and then this is provided to the I-UAV inspection planner of the failure and then a execution and plan is provided in block 102-114)
navigating to the modular device; and
performing maintenance on the modular device hardware.  (see paragraph 49-55 where the drone for inspection is provided {to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the uav 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (f any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time); 

Vian discloses “….10. (Original) The method of Claim 9, further comprising:
navigating a route to monitor for a signal from the modular device indicating the request to perform maintenance.  (See paragraph 48-54)”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of International Patent Pub. No.: WO2016154946A1 to Gong that was filed in 2015.  
The primary reference is silent but Gong teaches “…11. (Original) The method of Claim 9, further comprising:
authenticating the modular device”  (See claim 1-14 and the abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of Gong to provide an authentication device to only allow authenticated devices to avoid malware and hacking. See claims 1-14 and paragraph 1-10 and the abstract. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by  Vian.
Vian discloses “…12. (Original) The method of Claim 9, further comprising:
performing diagnostics on the modular device”. (see paragraph 41-54)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of U.S. Patent Application Pub. No.: US20170183096A1  to Meinhart that was filed in 2015.  
Meinhart teaches “…13. (Original) The method of Claim 9, further comprising:
acquiring modular device software; and
performing maintenance on the modular device software”. (See paragraph 23-24 where a drone can push a software update to a second drone when docked), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of Meinhart to provide a drone device that can detect a hacking and a takeover.  The drone can receive one or more no attack scripts to prevent an enemy take over.  See  paragraph 23 and the abstract. 

Claim 14 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Korean Patent Application No.: KR101705838B1;
The ‘838 teaches “…14. (Original) The method of Claim 9, wherein the maintenance performed on the modular device hardware includes replacing a module.  (see paragraph 1-15 where one vehicle can provide a replacement battery to the first drone when docked and abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of the ‘838 to provide a drone device that can detect and replace a battery when in the replacement power station and when detecting an issue.  See claims 1-10 and the abstract. 

15.-20. (Cancelled)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotati-on of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



 Claims 21-22 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by Vian.

Via discloses “….21. (Original) At least one machine readable medium for using an unmanned aerial vehicle to perform maintenance on a modular device comprising one or more instructions that when executed by at least one processor, cause the at least one processor to: 
receive a request to perform maintenance on a modular device; (see blocks 102-114 where the system can indicate that a drone has a failure that is likely with a high probability and a second inspection drone Is dispatched in block 110 and the second inspection drone can inspect the first drone in blocks 112-114) acquire modular device hardware; (see block 104 system behavior model and failure model and then this is provided to the I-UAV inspection planner of the failure and then an execution and plan is provided in block 104-114)
navigate to the modular device; and
perform maintenance on the modular device hardware. (see paragraph 49-55 where the drone for inspection is provided {to inspect the eddy current of the other drone: in accordance with a further alternative method of inspection, the FUAV 20 may fly in tandem with the U-UAV 10 al a separation distance. If the U-UAV 10 is on the ground, then the -UAV 20 may move to a location in. proximity to the U-UAY 10 and land at that location or land on the U-UAV 10.  In accordance with a further alternative inspection method, the -FUAV 20 may fly around the U-UAV 10 while the U-UAYV 10 Is on the ground. Another ground variant would be when the U-UAYV 10 is taxiing and the LUAV 20 is orbiting around it to capture manifestations of faults that may be exhibited during that fight mode. The distance (if any} separating the -UAYV 20 from the U-UAY 10 curing an inspection will depend on the inspection method being used. The FUAV 20 may be contained in the U-UAV 10 or in a maintenance facility when not in inspection mode.) (see paragraph 54-55 where the first UAV is position on a side of a rotor of the second UAV to listen to the rotor to reduce a failure probability of the scanning whereas if it was place in a second location that is noisy this would cause a failure in the scanning and the test would have to be performed a second time);
Vian discloses “….22. (Original) The at least one machine readable medium of Claim 21, further comprising one or more instructions that when executed by the at least one processor, cause the at least one processor to:
navigate a route to monitor for a signal from the modular device indicating the request to perform maintenance. (See paragraph 44-55)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim23 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Meinhart.  

Meinhart teaches “…23. (Original) The at least one machine readable medium of Claim 21, further comprising one or more instructions that when executed by the at least one processor, cause the at least one processor to:
acquire modular device software; and
perform maintenance on the modular device software” (See paragraph 23-24 where a drone can push a software update to a second drone when docked),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of Meinhart to provide a drone device that can detect a hacking and a takeover.  The drone can receive one or more no attack scripts to prevent an enemy take over.  See  paragraph 23 and the abstract. 

Claims 24-25 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Korean Patent Application No.: KR101705838B1

The ‘838 teaches “…24. (Original) The at least one machine readable medium of Claim 22, wherein the maintenance performed on the modular device includes replacing a module. (see paragraph 1-15 where one vehicle can provide a replacement battery to the first drone when docked).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of the ‘838 to provide a drone device that can detect and replace a battery when in the replacement power station and when detecting an issue.  See claims 1-10 and the abstract. 

Vian is silent but the ‘838 teaches “….25. (Original) The at least one machine readable medium of Claim 22, further comprising one or more instructions that when executed by the at least one processor, cause the at least one processor to:
perform a function for the modular device wherein, by performing the function, the modular device resumes normal function”.  (see paragraph 1-20 where the drone is repaired from a disabled state and then the software of the drone is updated and the drone can resume package delivery) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of the ‘838 to provide a drone device that can detect and replace a battery when in the replacement power station and when detecting an issue.  See claims 1-10 and the abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668